Citation Nr: 0516270	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  00-04 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD) with panic/anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from March 1969 to March 1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In June 1999, the RO granted service 
connection for panic and anxiety disorder with a 30 percent 
evaluation, and also denied service connection for PTSD.  The 
veteran disagreed with both the evaluation and the denial of 
service connection.  Subsequently, in December 2000, the RO 
granted service connection for PTSD, and determined that this 
disorder and the panic and anxiety disorder would be 
evaluated as a single disorder because they are both part of 
the same psychoneurosis symptomatology.  Then, in an April 
2002 rating decision and supplemental statement of the case 
(SSOC), the RO increased the evaluation of the disorder, now 
termed PTSD with panic/anxiety disorder, to 50 percent, 
effective the date of the original grant.

The veteran continued to disagree with the level of the 
evaluation and testified at a July 2003 videoconference 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board.  In January 2004, the Board remanded the claim to 
the RO for additional development, including obtaining VA 
treatment records and affording the veteran a VA psychiatric 
examination.  That development has taken place, Stegall v. 
West, 11 Vet. App. 268, 271 (1998), and the Board will now 
decide the veteran's claim.


FINDING OF FACT

Since filing his claim, the veteran has manifested moderate 
symptoms of PTSD, such as flattened affect and disturbances 
of mood and motivation, as well as more serious symptoms such 
as suicidal ideation, obsessive rituals, and impaired impulse 
control, with his GAF scores and number of panic attacks 
fluctuating frequently.  Treating personnel have often 
described the psychiatric pathology as severe in degree.
CONCLUSION OF LAW

The criteria have been met for an initial evaluation of 70 
percent, but no higher, for the veteran's PTSD with 
panic/anxiety disorder.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.130, Diagnostic Codes 9400, 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et seq. (West 2002), became 
effective on November 9, 2000.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the  precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, No. 02-1077, slip op. at 7 (Vet. App. 
April 14, 2005).  VA met this requirement here.  After the 
Board's July 2004 remand, the RO sent the veteran an April 
2004 letter explaining VA's duties to notify and assist him 
with his claim for a rating higher than 50 percent for his 
PTSD and the veteran's rights and responsibilities in this 
regard.  VA did not take any adjudicative action until the 
RO's October 2004 rating decision.  Thus, in compliance with 
Pelegrini, VA provided VCAA notification to the veteran prior 
to its initial adjudicative action on his claim, with 
"initial" referring to the RO's first adjudicative action 
after the Board's January 2004 remand.

The Court in Pelegrini  also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, slip 
op. at 7.  This new "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, slip op. at 7, 28; 
Pelegrini, 18 Vet. App. at 121.  According to GC, Pelegrini 
did not require that VCAA notification contain any specific 
"magic words," and allowed for the VCAA notification 
requirements to be satisfied by a document such as a SOC or 
SSOC, as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.  See 
also Mayfield, slip op. at 28-29 ("Although the Secretary 
could most efficiently and fully comply with §3.159(b)(1) by 
using the exact language of the regulation in any notice 
provided to a claimant, there is no requirement that the 
precise words of the regulation be included for notice to be 
complying").

These requirements were met in this case.  The RO's April 
2004 letter told the veteran it was still working on his 
claim for a higher rating for PTSD and explained in an 
attachment entitled, "What the Evidence Must Show," that in 
order to prevail he had to show this disorder had increased 
in severity.  The letter also indicated the information or 
evidence needed from the veteran and the respective 
responsibilities of the veteran and VA in obtaining it.  The 
RO also wrote: "[T]ell us about any additional evidence that 
you want us to try to get for you" and "[S]end us the 
evidence we need as soon as possible."  In addition, the RO 
included in its October 2004 SSOC the text of VCAA 
implementing regulation 38 C.F.R. § 3.159 (2004).  Cf. Valiao 
v. Principi, 17 Vet. App. 229, 232 (2003) (noting Board's 
failure to discuss whether RO's decision and SOC satisfied 
VCAA requirements in the absence of letter explaining VCAA).  
The RO thus complied with all four elements of the VCAA 
content notice requirements.

In addition, as directed by the Board, the RO obtained all 
identified treatment records and afforded the veteran an 
additional VA psychiatric examination.  There is no 
indication that any records exist that should be requested, 
or that any pertinent evidence was not received.  Indeed, the 
veteran stated in his April 2004 Statement in Support of 
Claim (VA Form 21-4138) that he had no medical evidence to 
submit at that time, but that VA should continue to request 
updated VA outpatient treatment (VAOPT) reports.  VA has done 
so, and recently received a May 2005 VA psychiatry clinic 
progress note submitted by the veteran's representative.  VA 
thus complied with the VCAA's preliminary duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In the present case, the veteran timely appealed the initial 
evaluation granted for his panic/anxiety disorder, and 
continued to disagree when he was granted service connection 
for PTSD and it was treated as part of the same disorder.  
Thus, the Board must consider entitlement to "staged" ratings 
to compensate the veteran for times since the veteran filed 
his initial, November 1998 claim, when his disorder may have 
been more severe than at other times during the course of the 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

Under the General Rating Formula for Mental Disorders, 
pursuant to which the veteran's PTSD with panic/anxiety 
disorder has been evaluated, a 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Codes 9400, 9411 (2004).

A 70 percent rating is assigned when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessed 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

At his first VA psychiatric examination, in April 1999, the 
veteran complained of anxiety, agitation, difficulty 
sleeping, and nightmares, and appeared neat, tidy, and 
cooperative, with speech that was clear but lacked 
spontaneity.  His affect was flat and depressed, and he was 
guarded and suspicious, but he was oriented to time, place, 
date and person, and had no active suicidal ideation.  He 
could remember his name and address after 2 and 5 minutes.  
He rarely went to church, did not belong to any club or 
organization, and was able to take care of personal chores 
and hygiene.  His Global Assessment of Functioning (GAF) 
Scale score was 70.

In September 1999, a Vet Center readjustment counseling 
therapist described the veteran as depressed with constant 
nightmares, intrusive thoughts of combat, panic attacks 
several times weekly, flashbacks, isolation, suicidal 
thoughts with no current plan or intent, hypervigilance, and 
relationship difficulties.  She described him as "very much 
socially and industrially impaired."  She did not give a 
number for the veteran's GAF score, but wrote in that space, 
"Serious impairment in social occupational functioning, 
major impairments in areas such as mood, family relations, 
judgment, thinking, avoids friends, suicidal ideation."  The 
same readjustment counseling therapist wrote a similar report 
in June 2000.  She noted a decline in his daily functioning 
level, disheveled appearance, loss of interest in most 
significant activities, and poor impulse control, with a 
similar description of his GAF evaluation.  Severe PTSD was 
noted in these records.

A September 2001 VAOPT note from a physician who collaborated 
on the veteran's care with the Vet Center readjustment 
counseling therapist noted suicidal ideation without 
intending, that the veteran was alert and cooperative, vocal, 
relevant, and coherent, suicidal but not homicidal ideation, 
delusional paranoia, but not hallucinosis, and the intellect 
and sensorial function grossly intact.  The GAF score was 35.

At a May 2001 VA examination, the veteran was casually 
dressed, pleasant and cooperative with appropriate flow and 
content of conversation.  He was oriented to time, place, and 
person, with no evidence of hallucinations or delusions.  
Attention and concentration were impaired, memory and recall 
for events was intact, and there was no evidence of any 
looseness of association, flights of ideations, or pressured 
speech.  There were no obsessive thoughts or compulsive 
actions and the veteran denied being actively suicidal or 
homicidal.  The GAF was 50.  The examiner noted that the 
veteran's panic attacks and anxiety episodes appeared to 
happen about twice per week, that the veteran had difficulty 
in being around people, had bad dreams, nightmares, intrusive 
thought and flashbacks, gets easily irritated, and has been 
leading a rather isolated life.

In April 2002, the veteran reported poor memory and 
confusion, had no suicidal ideation or homicidal ideation, 
had a volatile mood, and his GAF score was 35 with one crisis 
of life after another.  An April 2003 VAOPT note described 
the veteran as calm, cooperative and fairly well related.  
His mood was euthymic and there was no evidence of any overt 
delusions or hallucinations.  The veteran denied any active 
suicide or homicidal ideations.  His cognition was grossly 
intact.  His GAF was 45 to 50.

At the July 2003 videoconference hearing, the veteran stated 
that he had panic attacks on a daily basis, and that they had 
increased in the last six months, possibly longer (Hearing 
transcript, pp. 3,19).  The lasted as long as a day, 
sometimes longer (p. 4).  He also noted experiencing anger 
when things were not done in the way he wanted (p. 4).  He 
also described not wanting anything to be on the stairs in 
his house and getting up to check constantly that there was 
nothing there (p. 5).  He also noted that he had last worked 
a full-time job in 1989, a construction job that he left 
because he may have experienced a panic attack (p. 6).  He 
also noted memory and anger problems (pp. 7-9).  He also 
described thoughts of suicide that "come and go" (p. 10).  
He also forgets things such as personal hygiene, and would 
not even remember to shower or remember what month it was 
without his wife (p. 10).  The veteran's memory and anger 
problems bother him the most (p. 17).  

In September 2003, the veteran noted panic attacks every 
three to four days, was casually dressed, not shaved, 
pleasant, and cooperative, his speech was well verbalized, 
with no latency or tangentiality, his mood and affect were 
good and congruent, his memory was intact, abstract thinking 
preserved, judgment and insight intact, there was some 
suicidal ideation, but no intent to release it, and the GAF 
score was 75.  There were similar findings in October 2003, 
with improved mood and the veteran feeling less jittery, but 
the GAF score was 45.

At the April 2004 VA examination, the veteran reported panic 
attacks about once every day, or two to three times per week.  
He was casually dressed and appeared to be tense, anxious, 
and edgy, but was oriented to time, place, and person.  There 
was no evidence of any active hallucinations or delusions.  
Attention and concentration were impaired, but memory, 
recall, and judgment were intact.  There was no looseness of 
association, flight of ideation, pressured speech, or 
obsessive thoughts or compulsive actions.  The veteran noted 
he had obsessive thoughts and compulsive actions regarding 
checking on things, but did not demonstrate this on 
examination.  He denied being actively suicidal or homicidal.  
The GAF score was 50.  The examiner also noted the veteran's 
complaints of difficulties around others, being socially 
limited, not going out much, having more problems with bad 
dreams and anxiety episodes since the Iraq war.

April 2004 VAOPT notes showed the veteran was not suicidal or 
homicidal, the Iraq war had affected his PTSD, and his GAF 
was 43.  In October 2004, the veteran was alert and oriented, 
made good eye contact with normal speech, had a "tired" 
mood, mildly restricted affect, denied suicidal or homicidal 
ideations, and had no auditory or visual hallucinations.  His 
thought processes were linear and goal-directed, and he still 
had significant hypervigilance.

In a December 2004 letter, the veteran's wife noted the 
veteran's panic attacks twice per day or more, 
hallucinations, withdrawal, obsessive behavior, outbursts of 
anger, and his reliance upon her for reminding him to take 
his medicine and to keep up his hygiene.

In February 2005, the veteran was having more frequent 
anxiety attacks, sometimes three to four times per day.  He 
also indicated he was hallucinating.  He was alert and 
oriented, talked freely to the physician's assistant, but 
indicated he had trouble talking to people.  He described 
occasional flashbacks, maybe two times per week.  In April 
2005, the veteran had no suicidal or homicidal ideations, had 
trouble sleeping, been nervous and agitated, but not hateful.  
In May 2005, the veteran indicated he was compulsive and 
obsessive about things, it was difficult for him to stay on 
task and focus, he remained "a bit irritable" with people, 
it did not take much to set him off, and he described 
feelings of chronic depression, some helplessness, and 
hopelessness.  He denied hallucinations.  His mood was 
depressed and anxious, his affect was narrow, and he was not 
suicidal or homicidal.  He showed paranoia and had difficulty 
with his concentration span and attention.  The GAF score was 
40.

Based on the above, the Board finds that the veteran is 
entitled to a higher initial rating of 70 percent rating.  
Since his November 1998 claim, the veteran's symptoms have 
fluctuated, including symptoms listed in both the 50 and 70 
percent criteria.  Specifically, he has shown some suicidal 
ideation, obsessive rituals, an inability to function 
independently from his wife, impaired impulse control, some 
neglect of personal hygiene and appearance, difficulty in 
adapting to stressful circumstances, and an inability to 
establish and maintain effective relationships with anyone 
other than his wife.  The frequency of the veteran's panic 
attacks has varied, at times being near continuous, but at 
other times being once per week or more.  Various treating 
persons have variously described the PTSD as severe in 
degree.  Thus, while the veteran has shown symptoms listed in 
the 50 percent criteria such as flattened affect, panic 
attacks more than once per week, and disturbances of mood and 
motivation, these symptoms have been contemporaneous with 
many other symptoms from the 70 percent criteria.  And, the 
veteran's GAF score has fluctuated significantly, with scores 
ranging from 35 to 75, i.e., from slight to moderate to 
severe, with no steady progression or discernable pattern.  
See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV)) (describing GAF score as a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness").  Thus, the evidence is approximately evenly 
balanced as to the precise severity of the veteran's PTSD, 
with no clear demarcations of periods when the symptoms were 
better or worse but rather a mixture of symptoms at all 
stages of the appeal period.  In these circumstances, the 
benefit-of-the-doubt doctrine warrants a 70 percent 
evaluation for the veteran's PTSD with panic/anxiety 
disorder.  38 C.F.R. § 4.7.

A higher, 100 percent evaluation is not warranted, however, 
because the veteran has not manifested the symptoms listed 
among the 100 percent criteria, such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living; 
disorientation to time or place, or memory loss for names of 
close relatives or his own occupation or name.  For example, 
the veteran's thought processes were generally intact and he 
was almost always found to be oriented to time and place, he 
frequently denied hallucinations and to the extent he 
experienced them they were not persistent, and when there was 
memory loss it was not the severe memory loss for one's name 
or occupation or close relatives indicated in the 100 percent 
criteria.

In sum, there is at least as much evidence of symptoms listed 
the 70 percent criteria for evaluating psychiatric disorders 
as there is of symptoms listed in the 50 percent criteria 
since the veteran filed his claim.  As the evidence only need 
be about evenly balanced, for and against, for the veteran to 
prevail, an evaluation of 70 percent, but no higher, must be 
granted for the veteran's PTSD with panic/anxiety.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102, 4.3 
(2004); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


	(CONTINUED ON NEXT PAGE)






ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, an evaluation of 70 percent, but no 
higher, is granted for the veteran's PTSD with panic/anxiety.



	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


